    Case 19-31476     Doc 26    Filed 01/13/20 Entered 01/13/20 10:08:54      Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  In re:                                       )        Case No.: 19-31476
  Candace Nicole Mims,                         )
                                               )        Chapter 7
                                               )
                                               )        Honorable David D. Cleary
                                               )
                                               )
                                    Debtor(s). )

                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Thursday, January 30, 2020 at 10:00 a.m.,

       I shall appear before the Honorable David D. Cleary, Bankruptcy Judge, in Courtroom 644
Dirksen Federal Courthouse, 219 S. Dearborn Street, Chicago, Illinois, or before any other
Bankruptcy Judge who may be sitting in his place and shall present and request an immediate
hearing on a MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1.


                                              /s/ Roman L. Sukley
                                              Roman L. Sukley, Trial Attorney
                                              OFFICE OF THE U.S. TRUSTEE
                                              219 South Dearborn Street, Room 873
                                              Chicago, IL 60604
                                              (312) 886-5785
  Case 19-31476        Doc 26     Filed 01/13/20 Entered 01/13/20 10:08:54            Desc Main
                                    Document     Page 2 of 3


                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                            )          CaseNo.: 19-31476
Candace Nicole Mims,                              )
                                                  )          Chapter 7
                                                  )
                                                  )          Honorable David D. Cleary
                                                  )
                                                  )
                                       Debtor(s). )



        MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1

            NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern

District of Illinois, by his Attorney, Roman L. Sukley, and moves this Court to limit notice to that

given, dismiss the above-captioned Chapter 7 case under § 707(a) of the Bankruptcy Code and for

other relief, and in support states as follows:

       1.      The Debtor(s) filed a petition for relief under Chapter 7 of the Bankruptcy Code

on November 5, 2019.

       2.      Though required under § 521 of the Bankruptcy Code, the Debtor(s) failed to file

the following documents:

                A timely-obtained Certificate of Credit Counseling, or a certification under § 109(h)(3),
                or a request for a determination by the court under § 109(h)(4)

                A Form 122A-1, and if applicable: Form 122A-1Supp or Form 122A-2

                Complete Schedules and a Statement of Financial Affairs

       3.      The U.S. Trustee believes the delay in filing is prejudicial to creditors and is cause

to dismiss this case under § 707(a) of the Code. Under the circumstances of this case, the U.S.

Trustee also believes notice of this motion is adequate under § 102 of the Code.
  Case 19-31476      Doc 26     Filed 01/13/20 Entered 01/13/20 10:08:54          Desc Main
                                  Document     Page 3 of 3


       WHEREFORE, the U.S. Trustee respectfully asks the Court to limit notice of this motion

to that given and dismiss this Chapter 7 case under § 707(a) of the Bankruptcy Code.



Dated: 1/13/2020                            By: /s/ Roman L. Sukley
                                               Roman L. Sukley, Trial Attorney
                                               OFFICE OF THE U.S. TRUSTEE
                                               219 South Dearborn Street, Room 873
                                               Chicago, IL 60604
                                               (312) 886-5785
